Plaintiff wife sued to recover damages for injuries sustained when a door of defendant’s taxi, in which she was a passenger, was closed on her finger; while her husband sued for loss of services and expenses. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event, on the ground that the determination of the jury is against the weight of the evidence. As there is to be a new trial, we call attention to an error in the court’s charge at folio 284. The degree of care thereby placed upon the operator of the taxicab was greater than the law imposes. (Vogel v. Laiso, 252 App. Div. 894.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.